02/03/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0380



                                  No. DA 20-0380

IN THE MATTER OF:

J.K.,

              Respondent and Appellant.


                                     ORDER

        Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including March 16, 2022, within which to prepare, serve, and file the State’s

response.




CL                                                                     Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            February 3 2022